10
iv
12
13
14
“1
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02045-SPL Document 14 Filed 11/23/20 Page 1 of 5

Craig Jacob Rosenstein, Esq. (024766)
ROSENSTEIN LAW GROUP, PLLC
8010 E. McDowell Road, Suite 111
Scottsdale, Arizona 85257

Telephone: (480) 248-7666
Facsimile: (480) 946-0681

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
Jane Doe, No. 2:20-CV-02045-SPL
Plaintiff,
y. REPLY TO DEFENDANT’S
| RESPONSE TO PLAINTIFF’S
Travis Paul Grant, ef al., MOTION TO REMAND
Defendants. ASSIGNED TO THE HONORABLE
STEVEN P. LOGAN

 

 

Plaintiff, Jane Doe, by and through Counsel hereby submits her Reply to
Defendants’ Response to Plaintiff's Motion to Remand. The requirements for removal
for diversity jurisdiction have not been met in this matter because, as briefed in
Plaintiff’s Motion to Remand, the amount in controversy at the time of removal is not in
excess of $75,000. (See generally Doc. No. 9). .

“In determining the amount in controversy, courts first look to the complaint.
Generally, ‘the sum claimed by the plaintiff controls if the claim is apparently made in
good faith.” [barra v, Manheim Investments, Inc., 775 F.3d 1193, 1196 (9th Cir, 2015)
quoting St, Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289, 58 S.Ct. 586
(1938). If the amount in controversy is not clear from the face of the complaint, then the
parties may submit evidence outside the complaint, including affidavits or declarations,

or other “summaty- judgment-type evidence relevant to

1

 

 
 

 

Case 2:20-cv-02045-SPL Document 14 Filed 11/23/20 Page 2 of 5

the amount in controversy at the time of removal.” Id. citing Singer v. State Farm Mut.
Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir.1997) (emphasis added). Importantly, as is the
case here, “a defendant cannot establish removal jurisdiction by mere speculation and
conjecture, with unreasonable assumptions.” /d.

Defendants’ Response clings to two theories which are only supported in dicta
and citation to inapposite case law. To begin, the defendant asserts that Rule 8 of
Arizona’s Rules of Civil Procedure forbids the mention of any dollar amount whatsoever
in a complaint and that any mention of such creates a per se tule granting the federal
court diversity jurisdiction for purposes of the amount in controversy. This assertion is
not supported by law. In the first place, Rule 8 of the Arizona rules of Civil Procedure
allows for a statement reciting jurisdictional requirements. Plaintiff's Complaint
contains statements for the courts convivence as proof that the action should be a Tier
Two action and that the state court has jurisdiction given the amount in controversy—
not.the federal court. These are jurisdictional statements permitted by Rule 8 of the
Arizona Rules of Civil Procedure. .

To support this proposed per se rule, the defendant relies upon Burk v. Med. Sav.
Ins. Co., 348 F. Supp. 2d 1063 (D.Ariz 2004). In Burk, the District Court of Arizona
held that the defendant “did not show by a preponderance of the evidence that amount in
controversy exceeded threshold for diversity jurisdiction . . .” Jd. In fact, the court in
Burke took multiple positions that disagree with arguments in Defendants’ Response.
For example, Defendant argues that remand is not appropriate because “a plaintiff can
always recover any amount the evidence supports, even if the final award is much larger
than the amount originally requested in the Complaint. (Defendant’s Response, Doc. No.
9 at p.3 In. 8-10.). However, the court in Burke found that “[i]f at a later time it becomes
apparent through an amended pleading, motion, order or other paper that the amount in
controversy exceeds $75,000, [defendant] may then remove the case within 30 days of
receiving such notice.” Burke, at 1070. The court in Burke also denied the defendant’s
request that the court order the plaintiffs to stipulate that their damages are less than

$75,000 because “the burden is on Defendant to prove the amount in controversy.” Id:

 

 
 

 

Case 2:20-cv-02045-SPL Document 14 Filed 11/23/20 Page 3o0f5

Despite this burden, Plaintiff has offered to submit an affidavit going this far should this
Court see fit. (Doc. No. 9).

In their Response, Defendants doubles down on the argument that just because it
is possible for a plaintiff to recover over $75,000, diversity jurisdiction exists. As
explained in Plaintiffs Motion to Remand, this is not the law. Standard Fire Ins. Co. v.
Knowles, 568 U.S. 588, 595, 133 S.Ct. 1345, 1350 (2013) (“[FJederal courts permit
individual plaintiffs, who are the masters of their complaints, to avoid removal to federal
court, and to obtain a remand to state court, by stipulating to amounts at issue that fall
below the federal jurisdictional requirement. That is so.”). When deciding whether the
relevant amount in controversy requirement for diversity jurisdiction is met, the courts
do not look to imaginable possibilities, but to the actual amount in controversy at the
time_of removal. The Complaint is unambiguously clear that Plaintiff seeks no more
than a total.of $74,000 as described in detail in her Motion for. Remand. (See generally
Doc. No.9).

Furthermore, Defendants’ arguments grossly underplay the high burden they are

{| faced with in the case at hand. When a plaintiff chooses to litigate her case in state court

and includes jurisdictional statements in her complaint that make it clear that she is not
claiming large amounts to avoid federal jurisdiction, a strong presumption is created
that the plaintiff has not claimed in excess of the diversity jurisdiction requirement.
Singer, 116 F.3d at 377 (“In a removed case, . . . the plaintiff chose a state rather than
federal forum. Because the plaintiff instituted the case in state court, ‘there is a strong
presumption that the plaintiff has not claimed a large amount in order to confer
jurisdiction on a federal court[.]’”)

Defendants are correct in that Plaintiff's discussion in her Motion. to Remand
begins by pointing to the Complaint and by focusing on the fact that the Complaint
claims no more than $74,000. This is because “[i]n determining
the amount in controversy, for purposes of removal based on diversity jurisdiction, the
court should look to the complaint; if the amount is indeterminate from the complaint
alone, the court’ can look to the notice of removal and other evidence relevant to

the amount in controversy at the time the case was removed. ” Leon v. First Liberty Ins.
3

 
SD

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-02045-SPL Document 14. Filed 11/23/20 Page 4 of 5

Corp., 903 F. Supp. 2d 1319 (M.D. Fla. 2012). For example, in Saberton v. Sears
Roebuck & Co., 392 F. Supp. 2d 1358 (M.D. Fla. 2005) the “[flact that plaintiff's
complaint against store owner alleged damages exceeding $15,000 but less than
$74,999, which was only one dollar less than $75,000 amount in controversy threshold
for federal diversity jurisdiction, did not establish to a legal certainty, after defendant
removed the case to federal court, that plaintiff's claim exceeded the $75,000 threshold
for diversity jurisdiction.” The decision to claim less than the jurisdictional amount for
diversity jurisdiction in her Complaint was an intentional one. This decision was made
clear from the outset in her Complaint—not post-removal as Defendants suggest.

In summation, Defendants in this case bear a mountainous burden in proving that
the amount in controversy exceeds $75,000 in a matter where the Complaint expressly
limits the amount in controversy to $74,000. Defendant begins with a burden of proof by
a preponderance of the evidence. This burden is reinforced-with a strong presumption
that the amount in controversy is’ less than the jurisdictional limitation (See Singer, 116
F.3d at 377 supra.). Then, the burden and presumption are galvanized in stringency
given that the removal statute is to be strictly construed. And still, in the end, if merely a
shred of doubt is left, “any doubt about the right of removal requires resolution: in
favor of remand.” Corral y. Select Portfolio Servicing Inc., 878 F.3d.770 (9" Cir. 2017)
(“[w]Jhere it is.not facially evident from the complaint that more than $75,000 is in
controversy, the removing party must prove, by a preponderance of the evidence that the
amount in controversy exceeds the jurisdictional threshold.”) (internal quotations and
citations omitted) (emphasis added). Here, Defendants fall fatally short of this high

burden in its. analysis and therefore this matter must be remanded to state court.

DATED: November 23, 2020.
~ ROSENSTEIN LAW GROUP, P.L.L.C.
/s/ Craig Rosenstein -

By: Craig J. Rosenstein, Esq.
Attorney for Plaintiff _

 

 

 
“rn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02045-SPL Document 14 Filed 11/23/20 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that on November 23, 2020, I transmitted the attached document to the

Clerk’s Office for filing via ECF, and mailed a copy of the foregoing to: _

David Gingras
Gingras Law Office, PLLC
4802 E. Ray Road #23-271

Phoenix, Arizona 85044
david@gingraslaw.com
Attorney for Defendant

 

By: /s/ Craig Rosenstein

Craig J. Rosenstein, Esq.
Attorney for Plaintiff

 
